Justice PLEICONES:
I respectfully dissent and would remand the matter to the Court of Appeals. Petitioner (Wachovia) sought to recover the proceeds from respondent Coffey’s sale of the boat under several equitable theories: mortgage foreclosure, unjust enrichment, equitable mortgage, restitution, ratification, quantum merit, or quasi-contract. While the majority may well be correct that Wachovia’s foreclosure action fails because the purported mortgage was invalid, it is the unavailability of recovery under that cause of action that is the predicate for Wachovia’s other theories. In footnote 1, the majority makes explicit its philosophy that equity acts to punish those who make a mistake. See also Matrix Fin. Servs. Corp. v. Frazer, 394 S.C. 134, 714 S.E.2d 532 (2011). In my view, equity exists to correct mistakes and prevent windfalls. E.g., McNair v. Rainsford, 330 S.C. 332, 499 S.E.2d 488 (Ct.App.1998) (unjust enrichment/constructive trust used to recover money from innocent third party where third party would be unjustly enriched by a windfall actually owed to plaintiff). The majority offers no explanation why the lender should be denied the opportunity to recover the money it lent other than that it made an error.
*428We granted certiorari to review a Court of Appeals’ decision that affirmed the trial court’s grant of summary judgment to respondent. The Court of Appeals held that because Wachovia committed the unauthorized practice of law (UPL) in closing a home equity loan in 2001, its unclean hands barred it from any equitable relief. Further, the Court of Appeals held Wachovia’s UPL barred it from any legal remedies. I would reverse the equitable ruling under BAC Home Loan Servicing LP v. Kinder, 398 S.C. 619, 731 S.E.2d 547 (2012), which clarified that UPL bars equitable remedies2 only when the transaction occurred after August 8, 2011. Further, I would vacate the dicta stating that UPL also bars Wachovia from any legal relief, as no legal relief was sought by Wachovia in this case. Since the trial court’s order granting respondent summary judgment on Wachovia’s theories of unjust enrichment/restitution/quasi-contract, mortgage ratification and foreclosure, equitable lien, and prejudgment interest rest on several grounds other than UPL, I would remand the case to the Court of Appeals to consider the issues raised by Wachovia on appeal but left unaddressed by its original decision.
The majority holds Wachovia is not entitled to equitable relief because it made a mistake. I cannot tell whether this new bar is applicable only to commercial lenders, or if it is a universal rule. Further, the majority leaves standing the dicta in the Court of Appeals’ opinion to the effect that UPL bars a lender from legal as well as equitable remedies. While I am concerned about the impact of the majority’s decision on lenders especially, I am even more apprehensive about its impact on the status of equity generally in South Carolina.
HEARN, J., concurs.

. It is with some irony I note that the UPL ruling announced in Matrix Fin. Serv. Corp. v. Frazer, 394 S.C. 134, 714 S.E.2d 532 (2011) is intended to protect borrowers from lenders. Here, viewing the facts in the light most favorable to Wachovia, it appears the lender was taken advantage of by a long-time client.